ON MOTION FOR REHEARING
PER CURIAM.
In view of the agreement of appellants and of appellees Environmental Regulation Commission and Department of Environmental Regulation that there are no issues of fact remaining to be resolved, and Admiral Corporation’s continuing opposition to the grant of any adjudicatory hearing, we hereby grant motion for rehearing and clarification, delete the requirement of a Section 120.57-type hearing, and remand for entry of an appropriate order classifying the ground water in question as G-l.
BOOTH, C.J., and SHIVERS and NIMMONS, JJ., concur.